In a claim to recover damages for personal injuries, etc., the claimants appeal from a judgment of the Court of Claims (Lack, J.), dated September 2, 2003, which, after a nonjury trial, dismissed the claim.
Ordered that the judgment is affirmed, with costs.
The claimant Dorothy Lee allegedly tripped and fell over a raised slab of cement in a parking lot owned by the defendant, thereby sustaining personal injuries. The claimants commenced this claim, alleging that the height differential between the two *628slabs of cement which caused the injured claimant to fall constituted a defect in the surface of the parking lot. At trial, testimony was adduced from the claimants and a park official as to the magnitude of the height differential between the two adjacent slabs. In addition, photographs of the accident scene which were taken shortly after the occurrence were introduced into evidence. The Court of Claims subsequently determined that the height differential was one-half inch, and that the claimants failed to prove that a dangerous condition existed or that the condition constituted a defect.
Since it cannot be said that the determination of the Court of Claims could not be reached under any fair interpretation of the evidence, it should not be disturbed on appeal (see Ebenezer Mar Thoma Church v Alexander, 279 AD2d 548 [2001]). H. Miller, J.P., Ritter, Mastro and Lifson, JJ., concur.